Citation Nr: 9903996	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  96-44 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection for herniated nucleus 
pulposus (HNP) of C6-7.

3.  Entitlement to an increased rating for right knee 
disability, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to October 
1973.

The appeal arises from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that denied the veteran's claim for 
service connection for a low back condition and determined 
that a claim for service connection for a cervical spine 
condition was not well grounded.  In that decision, the RO 
also denied an increased rating for the right knee.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution of the matter.

The record also reflects that, in response to the veteran's 
request for a hearing, the RO notified the veteran in an 
October 1996 letter to his last known address that a hearing 
had been scheduled for December 1996.  The claims file notes 
that the veteran failed to report for the hearing, although 
the RO notification letter has not been returned by the 
United States Postal Service as undeliverable.  The veteran 
has not explained his failure to report or requested 
rescheduling of the hearing.  

The claim for an increased rating for the right knee 
disability will be addressed in the REMAND portion of the 
decision.

FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
any current low back condition and the veteran's active 
military service.

2.  There is no competent medical evidence of a nexus between 
HNP of C6-7 and the veteran's active military service

CONCLUSIONS OF LAW

1.  The claim for service connection for a low back condition 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for HNP of C6-7 is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's spine was normal on clinical evaluation at 
enlistment and at separation.  His service medical records 
contain no complaint, finding, or treatment of a low back 
disease or injury or of any cervical spine injury.  During 
his enlistment examination in June 1972, he checked "yes" to 
a history of head injury.  He reported a mild concussion due 
to head trauma some months earlier, but no residuals were 
identified.  A March 1973 treatment report indicates that he 
reportedly struck his right patella while doing a flip about 
12 hours earlier.  The examiner noted large effusion in the 
right knee with tenderness at the patella and in the lateral 
joint area.  There was no mention of any spinal injury.

In January 1974, the veteran submitted an application for 
benefits stemming from a right knee injury, but did not 
mention any other orthopedic problems.  The veteran was 
hospitalized for detoxification by VA in September 1980 and 
underwent a physical examination.  An old scar over the right 
knee was reported.  No other relevant findings were reported.  
VA treatment reports note treatment for headache and temporo-
mandibular joint syndrome in 1983 and gastric distress in 
1983.  A September 1983 report indicates that the veteran 
reported that he fell 40 feet injuring his knee during active 
service.  In November 1983, the veteran requested 
reevaluation of his right knee, but did not mention any other 
orthopedic problem.

In July 1995, the veteran requested service connection for a 
back condition and a cervical condition and reported that he 
had injured those areas at the time that he injured his right 
knee.  He alleged that his service medical records showed 
injury to the neck and to the back.  

In August 1995, the RO received a letter from David Heller, 
MD.  Dr. Heller reported that he operated on the veteran's 
right knee in June 1987 but he did not mention any low back 
or cervical spine problem.  

A September 1995 VA joints examination report reflects that 
the examiner had no medical records to refer to, but that the 
veteran reported falling about 30 feet while aboard ship.  
The veteran reported his 1987 surgery to realign the patella.  
He also reported that he injured his back at the time of the 
fall and had had persistent low back pain with radiation to 
the right leg.  He reported that a 1994 MRI (magnetic 
resonance imaging) performed at Beth Israel Hospital showed 
complete degeneration of the L5-S1 disc.  Current examination 
showed tenderness at L5 with forward flexion to 70 degrees 
and right and left lateral bending to 20 degrees.  There was 
no sciatic notch tenderness.  He could walk on his heels and 
toes.  His right ankle reflex was absent as was the left knee 
reflex.  Straight leg raising was positive on the right.  He 
walked without a limp.  X-rays of the lumbar spine showed 
narrowing of L5-S1 disc space.  X-rays of the right knee were 
negative.  The report makes no mention of any complaint or 
finding of a neck disorder.

In October 1995, the RO received an August 1993 MRI report 
from Beth Israel Hospital showing a herniated disc at C6-7 
and narrowing of the C6-7 disc space.  The narrowing appeared 
to be degenerative in origin.  A mild centrally protruding 
L5-S1 disc was also shown.  There was also evidence of disc 
desiccation without significant loss of disc height.

In December 1995, the RO received a copy of an August 1993 
letter addressed to Brigham and Women's Hospital from Beth 
Israel Hospital indicating that the veteran received an 
epidural steroid injection at L5-S1 in July 1991.  According 
to the letter, he was being treated for headache and backache 
and the letter notes that he had had headaches for about 10 
years.  The letter also notes that the veteran's head went 
into a windshield during an auto crash in 1976 and that he 
reported head trauma during Navy SEAL training and previously 
as a high school boxer.  

Treatment reports from Beth Israel Hospital reflecting neck 
and back symptoms during 1993 were also submitted.  A July 
1993 report reflects cervical headache, possibly from the 
left C5 nerve root, radiculopathy from L-5, and facet back 
pain. 

In a statement of the case in July 1996, the RO continued 
denial of service connection for a low back condition and 
denial of service connection for HNP of the cervical spine.  
The right knee continued to be rated as 10 percent disabling.

In October 1996, the veteran alleged that he had been treated 
"all over the country" for his knees.  In February 1997, the 
RO requested that the veteran provide more specific 
information concerning the private treatment.  No response 
was received from the veteran.  

B.  Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998). 

However, the threshold question with respect to any claim for 
service connection is whether the veteran has met his initial 
burden of submitting evidence to show that the claim is well-
grounded, meaning plausible.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of a well-grounded claim, there is no duty to 
assist the claimant in developing the facts pertinent to the 
claim, and the claim must fail.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence).  Last, 
there must be evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
shown by medical evidence.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  The nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection manifested itself to a compensable degree 
within the prescribed period.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

From the above reported factual background, it is noted that 
the veteran's service medical records are negative for any 
indication of an in-service back injury or cervical spine 
injury.  Since active service, lumbar and cervical spine 
conditions have been diagnosed; however, the first indication 
or report of any such conditions occurred many years after 
separation from service.  Treatment records concerning the 
right knee over the years are negative for any mention of 
back pain until 1991.  An August 1993 private MRI showed a 
herniated disc at C6-7.  Significantly, however, there is no 
competent evidence of a nexus between a post service cervical 
spine or lumbar spine disorder and any disease or injury 
during the veteran's period of active service.  

Although the veteran has attempted to link his current lumbar 
and cervical spine disorders to active service, he, as a 
layperson without proper medical training and expertise, is 
not competent to provide probative evidence on a medical 
issue such as the diagnosis or etiology of a claimed medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  In this regard, the Board emphasizes that a well-
grounded claim must be supported by competent evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  As for the veteran's belief that he 
must have injured his back and neck at the same time that he 
injured his right knee, assuming arguendo that he has 
experienced such symptoms as claimed, in order to well ground 
the claim, he must still submit competent evidence tending to 
relate any present condition to that symptomatology.  See 
Savage, 10 Vet. App. at 498. 

In the view of the foregoing, the Board must conclude that 
there is no competent medical evidence to establish a nexus 
between any current lumbar or cervical disorder and active 
military service.  In the absence of competent evidence to 
support the claims, they must be denied as not well grounded.  
As such, the VA is under no duty to assist the veteran in 
developing the facts pertinent to these claims.  See Epps, 
126 F.3d at 1468.  Furthermore, the Board is aware of no 
circumstances in this matter that would put VA on notice that 
any additional relevant evidence may exist which, if 
obtained, would well-ground either claim for service 
connection.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  As noted above, the RO has attempted, without 
success, to obtain additional information from the veteran 
concerning any additional private treatment claimed by the 
veteran; no further development is warranted.  

The Board views the statement of the case and other records 
of contact between the RO and the veteran as sufficient to 
inform the veteran of the elements necessary to submit a 
well-grounded claim for service connection for current low 
back and cervical disorders and the reasons why his current 
claims are inadequate.  See Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).

It appears that the RO denied the claim for service 
connection for a low back condition on the merits, while the 
Board has concluded that the claim is not well grounded.  
However, the United States Court of Veterans Appeals has held 
that "when a RO does not specifically address the question 
whether a claim is well grounded but rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded 
analysis."  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

ORDER

1.  In the absence of evidence of a well-grounded claim, 
service connection for a low back condition is denied.

2.  In the absence of evidence of a well-grounded claim, 
service connection for HNP of C6-7 is denied.

REMAND

A claim that a service-connected condition has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  VA 
has a duty to assist the claimant in developing facts 
pertinent to a well-grounded claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The duty to assist includes ordering 
a fresh examination if the record is insufficient.  See 
38 C.F.R. § 4.2 (1998); Littke v. Derwinski, 1 Vet. App. 90, 
93 (1995); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  
Moreover, the duty to assist includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of the prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

The most recent knee examination is dated in September 1995.  
The report reflects that the claims file was not available to 
the examiner either before or during the examination.  The 
Board requests that the veteran be afforded an orthopedic 
examination of the right knee and specifically requests that 
the examiner or examiners note their review of the claims 
file. 

In readjudicating the claim for an increased rating for the 
right knee, the RO should consider the holding of DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995), stating that VA must 
consider functional loss and objective evidence of pain on 
use resulting from the disability.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998).  The Board points out that the veteran has 
also essentially alleged that he cannot work due to the right 
knee.

In light of the additional development required in the above 
claim, the case is REMANDED to the RO for the following 
development:

1.  The RO should request and associate 
with the claims file all available VA and 
private medical records of treatment for 
the right knee since September 1995.  If 
the search for records yields negative 
results, that fact should be clearly 
documented in the claims file.

2.  After receiving and associating the 
above-mentioned records, the veteran 
should be afforded a fresh VA knee 
examination.  The claims folder should be 
made available to the examiner for 
review, and the examiner should 
acknowledge such review in the report of 
the examination.  The examiner is asked 
to record all current symptoms and 
relevant findings concerning the right 
knee, including ranges of motion, in a 
typewritten report.  The examiner is also 
asked to determine whether additional 
right knee disability exists due to pain, 
incoordination, fatigue, weakness, flare-
ups, and, if possible, express such 
additional disability in terms of 
additional degrees of range of motion 
lost.  Evaluation of any postoperative 
knee scars, for limitation of function 
and/or tenderness on objective 
demonstration, is also requested.

3.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
above mentioned development has been 
competed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action should be 
undertaken.  

4.  After ensuring that all requested 
development has been accomplished to the 
extent possible, the RO should again 
consider the veteran's claim, including 
considerations set forth in the holding 
of DeLuca, 8 Vet. App. at 204-07.  If any 
benefit sought on appeal remains denied, 
the veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 
Thereafter, the case should be returned 
to the Board.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and the Board expresses no 
opinion as to any ultimate outcome warranted.  The veteran is 
free to submit additional evidence while the matter is on 
remand; however, no action is required of him until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

- 10 -


